DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Non-Final Rejection

Applicant’s Response to Non-Final Office Action
Applicant’s Response dated 22 November 2021 to the non-final office action dated 23 July 2021 is acknowledged.
Amended claims dated 22 November 2021 have been entered into the record.

Status of the Claims
Claims 19-22, 24, 27, 33 and 36-48 are pending and rejected.
Claims 1-18, 23, 25-26, 28-32 and 34-35 were cancelled by the Applicant.

Information Disclosure Statement
The IDS dated 03 November 2021 has been received, entered and considered, a copy is included herein.

PTO-892 Form
WO2021195406 is the publication of a later-filed application with Applicant in common with the examined application and which discloses related subject matter.  The reference is cited for completeness.
Terminal Disclaimer
The terminal disclaimer filed on 22 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No.9,428,498 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Response
Title of the Invention
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “SUBSTITUTED IMIDAZO[4,5-C]PYRIDINE COMPOUNDS AND COMPOSITIONS THEREOF”

Election/Restrictions
The full scope of the presently pending claims has been searched and examined.  

Rejections Withdrawn:

Claim Rejections - 35 USC § 112
Claims 19-25, 27, 33 and 35-44 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.

The present claims find enabling support in the specification and the state of the art.
The rejection is withdrawn for these reasons.

Double Patenting
Claims 19-25, 27, 33 and 36-44 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/620,373.  The reference application is now abandoned.  The rejection is therefore withdrawn.

Claims 19-25, 27, 33 and 35-44 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.9,428,498.
The rejection is overcome in view of the terminal disclaimer.

New Rejections:

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

[1] Claims 19-22, 24, 27, 33 and 36-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 8-9 of U.S. Patent No. 9,676,769 (IDS) in view of Marttila-Ichihara (The Journal of Immunology 2010; 184, 3164-3173, IDS) and Salter-Cid (Journal of Pharmacology and Experimental Therapeutics 2005, 315, 553-562, IDS).
The instantly claimed methods of use are obvious over the reference claims and the teachings of the prior art.  Reference claim 3 is drawn to a method for the treatment of a disease wherein inhibition of SSAO activity is beneficial, which comprises administering a genus of compounds which falls into the scope of the genus of formula (I), required by instant independent claim 19.  Reference claim 8 lists species of compounds used in the reference method and includes one of the compounds specified by instant claim 44 - see “4-{5-[3-(4-Fluorophenyl)-3H-imidazo[4,5-c]pyridin-2-yl]pyridin-2-yl}morpholine” shown below:

    PNG
    media_image1.png
    402
    808
    media_image1.png
    Greyscale

See also the listed methyl substituted variant “4-{5-[3-(4-Fluorophenyl)-3H-imidazo[4,5-c]pyridin-2-yl]-4-methylpyridin-2-yl}morpholine” shown below:

    PNG
    media_image2.png
    439
    910
    media_image2.png
    Greyscale

It would be obvious to use these compounds in the reference claim method of use.  The compounds read on all of the instant claims.
The reference claims do not specify inhibiting tumor growth or treating inflammation or an inflammatory disease as the disease wherein inhibition of SSAO activity is beneficial.  However, SSAO activity is known to be beneficial in inhibiting tumor growth, or treating inflammation or an inflammatory disease.  See for example Marttila-Ichihara and Salter-Cid which teach that inhibition of SSAO activity correlates to inhibiting tumor growth or treating inflammation or an inflammatory disease.  For example the Marttila-Ichihara reference teaches the use of inhibition of SSAO to treat melanoma- abstract, etc.  Salter-Cid teaches that small molecule SSAO inhibitors may provide clinical benefit in the treatment of acute and chronic inflammatory diseases- abstract, etc.  The reference claim method specifies any disease where SSAO activity is beneficial.  One of ordinary skill in the art would look to the prior art to determine which diseases to treat.  It would be obvious to treat those diseases that are known to correlate to SSAO inhibition.  The treatment of tumor growth such as melanoma and common clinically occurring acute and chronic inflammatory diseases, such as those listed in claims 45-47 are thus obvious uses of the reference method since these are known indications for which SSAO inhibition may provide a benefit.  A skilled artisan would reasonably expect the method to provide for a beneficial effect in these indications.

[2] Claims 19-22, 24, 27, 33 and 36-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-17 of U.S. Patent No. 10,065,954 (IDS).
The instantly claimed methods of use are obvious over the reference claims.  
Reference claim 3 is drawn to a method for inhibiting tumor growth in a subject, comprising administering one of a group of compounds.
Reference claim 4 is drawn to a method for modulating SSAO activity in a subject, comprising administering one of the same group of compounds.  Reference claim 5 specifies that the subject suffers from a disease, condition, or disorder selected from the group consisting of inflammation, an inflammatory disease, an immune disorder and an autoimmune disorder.  Reference claims 6-8 and 11-17 specify diseases which include those listed in instant claims 45-47.  Regarding claim 48, the use of the reference claim method to inhibit a common tumor such as melanoma is an obvious use of the method.  It would be obvious to use the reference claim method for inhibiting tumor growth or for treating inflammation or an inflammatory disease as presently claimed.
Regarding the compounds specified in the instant claims the compounds listed in the reference method include for example the following three compounds: “4-{5-[3-(5-Fluoropyridin-2-yl)-3H-imidazo[4,5-c]pyridin-2-yl]pyridin-2-yl}morpholine”, “4-{5-[3-(5-Fluoropyridin-2-yl)-3H-imidazo[4,5-c]pyridin-2-yl]-4-methylpyridin-2-yl}morpholine” and “4-{5-[3-(4-Fluorophenyl)-3H-imidazo[4,5-c]pyridin-2-yl]pyridin-2-yl}thiomorpholine”, shown below:

    PNG
    media_image3.png
    316
    778
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    350
    867
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    315
    775
    media_image5.png
    Greyscale

The first two compounds fall into the scope of instant claim 19.  
Regarding instant claim 44 it would be obvious to provide for additional compounds of close structural similarity to those listed in the reference claims.  For example the third compound above uses a 4-fluorophenyl moiety in the instant R1 position.  The exchange of the 5-fluoropyridinyl-2-yl moiety of the first compound above with the bioisosteric 4-fluorophenyl moiety is an obvious variation based on the inclusion of multiple compounds in the list having this type of exchange.  A skilled artisan would find reason to make the exchange since the reference claims disclose these related compounds. One would expect the phenyl variant to be similarly effective in the claimed method as the pyridyl variant since the compounds are closely related.  The obvious variant phenyl compound reads on instant claim 44.  
A reference claim method using either the first two compounds shown above, which are listed in the reference claims, or the obvious variant phenyl compound - read on all of the present claims.

[3] Claims 19-22, 24, 27, 33 and 36-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,428,066.
The instantly claimed methods of use are obvious over the reference claims.  Reference claim 1 is drawn to a method for inhibiting SSAO activity, which comprises administering a genus of compounds which overlaps with the scope of the genus of formula (I), required by instant independent claim 19.  Reference claim 21 lists species of compounds used in the reference method and includes one of the compounds specified by instant claim 44 - see “4-{5-[3-(4-Fluorophenyl)-3H-imidazo[4,5-c]pyridin-2-yl]pyridin-2-yl}morpholine” shown below:

    PNG
    media_image1.png
    402
    808
    media_image1.png
    Greyscale

See also the listed methyl substituted variant “4-{5-[3-(4-Fluorophenyl)-3H-imidazo[4,5-c]pyridin-2-yl]-4-methylpyridin-2-yl}morpholine” shown below:

    PNG
    media_image2.png
    439
    910
    media_image2.png
    Greyscale

It would be obvious to use these compounds in the reference claim method of use.  The compounds read on all of the instant claims.
Reference claim 22 specifies that the method is for the treatment of a subject suffering from inflammation, an inflammatory disease, an immune disorder, or an autoimmune disorder, or is for inhibition of tumour growth.  It would be obvious to use the method to treat each of these disorders.  Reference claims 23-24 specify particular inflammation or an inflammatory disease such as those of instant claims 45-47.  Regarding claim 48, the use of the reference claim method to inhibit a common tumor such as melanoma is an obvious use of the method.
A skilled artisan would reasonably expect the method to provide for a beneficial effect in these indications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625